Title: To James Madison from David R. Williams, 22 December 1815
From: Williams, David R.
To: Madison, James


                    
                        
                            Executive Office So CarolinaCentre Hall
                            22nd Decr 1815.
                        
                        
                            Sir
                        
                    
                    The inclosed extract from the proceedings of the Legislature of this State, explain fully the cause of my now addressing you. The veneration I feel for the source from whence they proceed, qualifies the discharge of the duty enjoined on me, & to which I am eaqually quickened by a sense of the correctness of the course taken & the vital importance of the object in view.
                    The adversity which has overwhelmed, in the old world, the advocates of free government, & the principles they have espoused, admonish us with unusual urgency to a full & adequate preparation for the defence of our institutions, only less hated here, than those assimilated to them in Europe have been, by the chiefs of arbitrary governments, because more remote from them. That defence can only be full, when every freeman in the nation has arms in his own hands. The Constitution of the United States vests the power to provide them in the General Government & it’s means are ample. Under proper organization and with arms, the militia must

continue, as it has proved, the nation’s safe reliance. The state sovereignties depend on it & the administration of the General Government also. It is therefore with peculiar force and justice, I am directed to call on you for that which, a wise forecast & the provisions of the constitution demand, not more, I persuade myself, than your own judgement. The Legislature believe they are entitled to such a proportion of the arms, that have been procured by the appropriation for “arming the whole body of the militia,” as the relative population of the state will authorise.
                    It has been your good fortune Sir, under the special interposition of a kind Providence, to preside over & direct the energies of a free people triumphantly through a tremendous conflict; I can conceive of no measure so well calculated to consumate your glory, as to put them in possession of the means that, will always prove adequate to the defence of their rights.
                    The wishes of the Legislature of So Carolina can never fail to receive from you, all the consideration they are entitled to, nor from Congress, should you find it necessary to submit them to that body: yet, allow me to hope you can, in part gratify them, without that appeal. I subjoin assurances of the great personal regard with which I am Yours respectfully
                    
                        
                            David R. Williams
                        
                    
                